UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2014 Item 1: Schedule of Investments Vanguard Value Index Fund Schedule of Investments As of September 30, 2014 Market Value Shares ($000) Common Stocks (99.9%) 1 Basic Materials (3.8%) EI du Pont de Nemours & Co. 3,021,642 216,833 Dow Chemical Co. 3,941,865 206,711 LyondellBasell Industries NV Class A 1,353,133 147,031 Freeport-McMoRan Inc. 3,431,079 112,025 PPG Industries Inc. 455,052 89,527 Air Products & Chemicals Inc. 632,524 82,342 International Paper Co. 1,408,879 67,260 Nucor Corp. 1,051,961 57,100 Mosaic Co. 1,066,663 47,371 CF Industries Holdings Inc. 163,927 45,772 Newmont Mining Corp. 1,645,627 37,932 Alcoa Inc. 1,943,940 31,278 Celanese Corp. Class A 513,008 30,021 Ashland Inc. 257,561 26,812 Huntsman Corp. 684,179 17,782 Reliance Steel & Aluminum Co. 244,417 16,718 Avery Dennison Corp. 313,191 13,984 Peabody Energy Corp. 894,023 11,068 Albemarle Corp. 128,758 7,584 International Flavors & Fragrances Inc. 66 6 Consumer Goods (10.3%) Procter & Gamble Co. 8,939,455 748,590 PepsiCo Inc. 4,974,162 463,045 Altria Group Inc. 6,547,675 300,800 Ford Motor Co. 12,569,422 185,902 Mondelez International Inc. Class A 5,288,227 181,201 General Motors Co. 4,238,327 135,372 Kimberly-Clark Corp. 1,234,646 132,811 Kraft Foods Group Inc. 1,961,393 110,623 Archer-Daniels-Midland Co. 2,131,717 108,931 General Mills Inc. 2,014,679 101,641 Johnson Controls Inc. 2,199,771 96,790 Reynolds American Inc. 1,051,958 62,065 Delphi Automotive plc 988,634 60,643 Kellogg Co. 831,999 51,251 ConAgra Foods Inc. 1,400,881 46,285 Genuine Parts Co. 480,049 42,105 Dr Pepper Snapple Group Inc. 645,293 41,499 Clorox Co. 425,169 40,833 Bunge Ltd. 459,388 38,694 Whirlpool Corp. 257,347 37,483 * TRW Automotive Holdings Corp. 367,032 37,162 Tyson Foods Inc. Class A 930,257 36,624 Molson Coors Brewing Co. Class B 477,540 35,548 Activision Blizzard Inc. 1,657,062 34,450 Coca-Cola Enterprises Inc. 729,952 32,381 Coach Inc. 907,271 32,308 JM Smucker Co. 319,535 31,631 Newell Rubbermaid Inc. 910,491 31,330 Campbell Soup Co. 674,322 28,814 Energizer Holdings Inc. 203,872 25,119 Lear Corp. 267,552 23,119 Stanley Black & Decker Inc. 257,956 22,904 Hasbro Inc. 383,825 21,108 PulteGroup Inc. 1,113,992 19,673 Avon Products Inc. 1,434,848 18,079 Mattel Inc. 555,980 17,041 DR Horton Inc. 540,115 11,083 Lennar Corp. Class A 285,323 11,079 * Pilgrim's Pride Corp. 85,253 2,605 Lennar Corp. Class B 1,431 46 Consumer Services (7.5%) Wal-Mart Stores Inc. 5,320,828 406,884 CVS Health Corp. 3,823,145 304,284 Time Warner Inc. 2,680,838 201,626 Lowe's Cos. Inc. 3,292,380 174,233 Walgreen Co. 2,842,026 168,447 McKesson Corp. 764,753 148,875 Target Corp. 2,092,356 131,149 Delta Air Lines Inc. 2,784,048 100,643 Cardinal Health Inc. 1,110,768 83,219 Kroger Co. 1,532,409 79,685 Sysco Corp. 1,935,931 73,469 Macy's Inc. 1,190,313 69,252 Carnival Corp. 1,466,494 58,909 * United Continental Holdings Inc. 1,232,536 57,670 Omnicom Group Inc. 828,931 57,080 AmerisourceBergen Corp. Class A 705,370 54,525 Southwest Airlines Co. 1,131,590 38,214 Kohl's Corp. 615,621 37,571 * Liberty Media Corp. 679,935 31,950 Best Buy Co. Inc. 920,732 30,927 Royal Caribbean Cruises Ltd. 440,267 29,626 * News Corp. Class A 1,601,420 26,183 Safeway Inc. 760,223 26,076 Staples Inc. 2,122,744 25,685 Interpublic Group of Cos. Inc. 1,389,776 25,461 Darden Restaurants Inc. 436,773 22,476 * Hertz Global Holdings Inc. 738,890 18,761 * Liberty Media Corp. Class A 310,306 14,640 Aramark 421,980 11,098 *,^ Sears Holdings Corp. 43,772 1,104 * News Corp. Class B 12,704 205 Financials (22.0%) Wells Fargo & Co. 17,235,060 893,983 * Berkshire Hathaway Inc. Class B 6,044,226 834,949 JPMorgan Chase & Co. 12,418,074 748,065 Bank of America Corp. 34,713,948 591,873 Citigroup Inc. 9,507,813 492,695 American International Group Inc. 4,710,403 254,456 Goldman Sachs Group Inc. 1,381,745 253,647 US Bancorp 5,948,454 248,824 Morgan Stanley 4,861,066 168,047 MetLife Inc. 2,970,407 159,570 PNC Financial Services Group Inc. 1,784,678 152,733 Capital One Financial Corp. 1,853,178 151,256 Bank of New York Mellon Corp. 3,735,871 144,690 Prudential Financial Inc. 1,512,236 132,986 ACE Ltd. 1,053,186 110,448 Travelers Cos. Inc. 1,119,686 105,183 Discover Financial Services 1,525,556 98,231 State Street Corp. 1,327,473 97,715 BB&T Corp. 2,374,071 88,339 Allstate Corp. 1,429,861 87,751 CME Group Inc. 1,053,234 84,211 Aflac Inc. 1,419,984 82,714 Ameriprise Financial Inc. 617,621 76,202 Chubb Corp. 793,487 72,271 SunTrust Banks Inc. 1,753,860 66,699 Fifth Third Bancorp 2,753,092 55,117 Hartford Financial Services Group Inc. 1,477,602 55,041 Principal Financial Group Inc. 969,714 50,881 Northern Trust Corp. 738,840 50,263 M&T Bank Corp. 391,933 48,321 Lincoln National Corp. 866,098 46,406 Regions Financial Corp. 4,548,133 45,663 Progressive Corp. 1,756,367 44,401 Loews Corp. 1,006,314 41,923 KeyCorp 2,901,119 38,672 Annaly Capital Management Inc. 3,126,298 33,389 Comerica Inc. 595,936 29,713 XL Group plc Class A 877,248 29,098 Unum Group 844,400 29,030 CIT Group Inc. 617,422 28,377 Western Union Co. 1,750,667 28,081 * Ally Financial Inc. 1,189,249 27,519 Huntington Bancshares Inc. 2,715,432 26,421 American Capital Agency Corp. 1,164,035 24,736 Navient Corp. 1,387,589 24,574 Cincinnati Financial Corp. 513,024 24,138 FNF Group 868,040 24,079 * Arch Capital Group Ltd. 423,560 23,177 Torchmark Corp. 432,437 22,647 New York Community Bancorp Inc. 1,387,886 22,026 First Republic Bank 444,401 21,944 Willis Group Holdings plc 528,594 21,884 * Genworth Financial Inc. Class A 1,639,097 21,472 Voya Financial Inc. 529,615 20,708 Zions Bancorporation 669,785 19,464 Reinsurance Group of America Inc. Class A 226,995 18,189 Everest Re Group Ltd. 112,262 18,188 Legg Mason Inc. 345,662 17,684 PartnerRe Ltd. 157,755 17,336 NASDAQ OMX Group Inc. 392,294 16,641 WR Berkley Corp. 335,897 16,056 Hudson City Bancorp Inc. 1,566,060 15,222 Axis Capital Holdings Ltd. 319,123 15,104 People's United Financial Inc. 1,020,895 14,772 * Alleghany Corp. 25,757 10,770 * Synchrony Financial 408,864 10,038 Assurant Inc. 117,390 7,548 Santander Consumer USA Holdings Inc. 343,385 6,116 * Berkshire Hathaway Inc. Class A 14 2,897 Aon plc 238 21 * Markel Corp. 10 6 * FNFV Group 70 1 Health Care (13.5%) Johnson & Johnson 9,311,035 992,463 Pfizer Inc. 20,931,859 618,955 Merck & Co. Inc. 9,522,509 564,494 Bristol-Myers Squibb Co. 5,473,023 280,109 UnitedHealth Group Inc. 3,207,490 276,646 Eli Lilly & Co. 3,319,624 215,278 Abbott Laboratories 4,963,968 206,452 Medtronic Inc. 3,288,580 203,728 Baxter International Inc. 1,788,493 128,360 Covidien plc 1,416,759 122,564 WellPoint Inc. 905,704 108,340 Aetna Inc. 1,169,927 94,764 Cigna Corp. 870,375 78,934 * HCA Holdings Inc. 1,069,972 75,454 Becton Dickinson and Co. 632,935 72,034 Humana Inc. 509,373 66,366 St. Jude Medical Inc. 939,299 56,480 * Mylan Inc. 1,234,143 56,141 Zimmer Holdings Inc. 557,391 56,046 * Boston Scientific Corp. 4,373,880 51,656 * Endo International plc 506,806 34,635 * Mallinckrodt plc 375,541 33,855 Universal Health Services Inc. Class B 303,162 31,681 * Hospira Inc. 557,659 29,015 Quest Diagnostics Inc. 477,156 28,954 * Hologic Inc. 779,041 18,954 * CareFusion Corp. 334,164 15,121 Patterson Cos. Inc. 273,935 11,349 Industrials (11.4%) General Electric Co. 33,126,917 848,712 United Technologies Corp. 2,869,104 302,977 Honeywell International Inc. 2,454,203 228,535 Caterpillar Inc. 2,072,608 205,250 Lockheed Martin Corp. 890,646 162,792 Emerson Electric Co. 2,304,179 144,196 FedEx Corp. 890,676 143,800 Boeing Co. 1,070,666 136,381 General Dynamics Corp. 938,374 119,258 Norfolk Southern Corp. 1,022,086 114,065 CSX Corp. 3,299,389 105,778 Raytheon Co. 1,026,141 104,276 Eaton Corp. plc 1,574,319 99,765 Deere & Co. 1,201,522 98,513 Illinois Tool Works Inc. 1,158,204 97,776 Northrop Grumman Corp. 617,501 81,362 TE Connectivity Ltd. 1,350,285 74,657 Waste Management Inc. 1,461,894 69,484 Tyco International Ltd. 1,463,251 65,217 Parker-Hannifin Corp. 490,960 56,043 Ingersoll-Rand plc 882,879 49,759 Xerox Corp. 3,615,264 47,830 Dover Corp. 549,576 44,147 Rockwell Collins Inc. 445,641 34,983 Fluor Corp. 522,756 34,915 Republic Services Inc. Class A 822,448 32,092 L-3 Communications Holdings Inc. 256,139 30,460 Ball Corp. 457,321 28,935 MeadWestvaco Corp. 555,968 22,761 Xylem Inc. 603,506 21,418 * Crown Holdings Inc. 458,304 20,404 * Jacobs Engineering Group Inc. 417,137 20,365 ADT Corp. 572,876 20,314 Avnet Inc. 456,976 18,965 Manpowergroup Inc. 263,213 18,451 * Arrow Electronics Inc. 327,349 18,119 Joy Global Inc. 329,884 17,992 MDU Resources Group Inc. 608,040 16,910 AGCO Corp. 278,428 12,657 SPX Corp. 126,550 11,887 * Owens-Illinois Inc. 270,905 7,057 Owens Corning 183,066 5,812 Timken Co. 134,531 5,703 KBR Inc. 118 2 TimkenSteel Corp. 32 2 Oil & Gas (10.9%) Exxon Mobil Corp. 14,079,724 1,324,198 Chevron Corp. 6,269,505 748,077 ConocoPhillips 4,059,024 310,597 Occidental Petroleum Corp. 2,573,687 247,460 Phillips 66 1,845,147 150,029 Apache Corp. 1,262,985 118,556 Baker Hughes Inc. 1,435,308 93,381 Devon Energy Corp. 1,282,214 87,421 Hess Corp. 913,771 86,187 Marathon Oil Corp. 2,225,866 83,670 Valero Energy Corp. 1,741,916 80,599 Marathon Petroleum Corp. 934,770 79,147 Chesapeake Energy Corp. 1,976,956 45,450 Murphy Oil Corp. 560,437 31,895 HollyFrontier Corp. 656,070 28,657 Tesoro Corp. 424,291 25,873 OGE Energy Corp. 657,377 24,395 Nabors Industries Ltd. 939,634 21,386 Denbury Resources Inc. 1,162,773 17,477 Energen Corp. 241,517 17,447 Helmerich & Payne Inc. 169,094 16,549 Noble Corp. plc 431,076 9,579 ^ Diamond Offshore Drilling Inc. 226,876 7,775 Technology (10.7%) Microsoft Corp. 24,483,133 1,135,038 International Business Machines Corp. 3,293,238 625,155 Intel Corp. 16,343,786 569,091 Cisco Systems Inc. 16,910,625 425,640 Hewlett-Packard Co. 6,177,612 219,120 Corning Inc. 4,259,382 82,376 Broadcom Corp. Class A 1,784,887 72,145 Western Digital Corp. 733,764 71,410 Seagate Technology plc 1,024,385 58,667 Symantec Corp. 2,278,624 53,571 Motorola Solutions Inc. 745,195 47,156 Applied Materials Inc. 2,008,316 43,400 Computer Sciences Corp. 478,628 29,268 CA Inc. 1,027,965 28,721 Harris Corp. 349,579 23,212 * Synopsys Inc. 514,199 20,411 Garmin Ltd. 383,703 19,949 Marvell Technology Group Ltd. 1,344,617 18,125 * Nuance Communications Inc. 843,615 13,004 * IMS Health Holdings Inc. 275,021 7,203 Telecommunications (4.3%) Verizon Communications Inc. 13,685,955 684,161 AT&T Inc. 17,119,563 603,293 CenturyLink Inc. 1,881,546 76,936 * T-Mobile US Inc. 932,174 26,912 Frontier Communications Corp. 3,306,465 21,525 Windstream Holdings Inc. 1,989,124 21,443 * Sprint Corp. 2,595,839 16,458 Utilities (5.5%) Duke Energy Corp. 2,334,859 174,577 NextEra Energy Inc. 1,440,771 135,260 Dominion Resources Inc. 1,923,808 132,916 Southern Co. 2,957,395 129,090 Exelon Corp. 2,837,675 96,736 Spectra Energy Corp. 2,213,410 86,898 American Electric Power Co. Inc. 1,612,256 84,176 Sempra Energy 770,769 81,224 PPL Corp. 2,191,977 71,984 PG&E Corp. 1,555,287 70,050 Public Service Enterprise Group Inc. 1,669,033 62,155 Edison International 1,074,967 60,112 Consolidated Edison Inc. 966,322 54,752 Xcel Energy Inc. 1,667,855 50,703 FirstEnergy Corp. 1,386,899 46,558 Northeast Utilities 1,043,921 46,246 Entergy Corp. 592,597 45,826 DTE Energy Co. 584,009 44,431 NiSource Inc. 1,040,406 42,636 CenterPoint Energy Inc. 1,418,111 34,701 NRG Energy Inc. 1,115,198 33,991 Wisconsin Energy Corp. 744,302 32,005 Ameren Corp. 800,954 30,701 AES Corp. 2,147,430 30,451 American Water Works Co. Inc. 591,109 28,509 CMS Energy Corp. 912,443 27,063 Pepco Holdings Inc. 830,086 22,213 SCANA Corp. 421,872 20,929 Alliant Energy Corp. 366,226 20,293 Pinnacle West Capital Corp. 364,420 19,912 National Fuel Gas Co. 263,747 18,460 Integrys Energy Group Inc. 264,551 17,148 Total Common Stocks (Cost $26,857,326) Coupon Temporary Cash Investments (0.1%) 1 Money Market Fund (0.1%) 2,3 Vanguard Market Liquidity Fund 0.109% 37,978,925 37,979 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4 Federal Home Loan Bank Discount Notes 0.080% 10/3/14 3,000 3,000 4,5 Federal Home Loan Bank Discount Notes 0.070% 12/10/14 2,000 2,000 Total Temporary Cash Investments (Cost $42,978) Total Investments (100.0%) (Cost $26,900,304) Other Assets and Liabilities-Net (0.0%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $4,202,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $4,436,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S.
